Citation Nr: 0406076	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than November 13, 
2000, for the assignment of a total disability evaluation 
based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to February 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The veteran was afforded a hearing before the Board in April 
2003, as it relates to his claim of entitlement to an earlier 
effective date for a TDIU.  Furthermore, a hearing before the 
Board was previously held in December 1996 for the veteran's 
claim of entitlement to a rating in excess of 10 percent for 
a back disorder.  Both hearing transcripts are of record.  


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim for an earlier effective date 
has been obtained by the RO, and the RO has notified him of 
the type of evidence needed to substantiate his claim.

2.  The veteran's claim of service connection for a back 
disorder was received by the RO on September 21, 1994.

3.  In February 1995, the veteran's claim of service 
connection for a back disorder was granted and a 10 percent 
rating was assigned effective September 21, 1994.

4.  In October 2000, the veteran's rating for a back disorder 
was increased to 60 percent effective September 21, 1994.

5.  The veteran's formal claim for a TDIU was received on 
November 13, 2000.

6.  From the evidence it is factually ascertainable that the 
veteran was rendered unemployable as of April 3, 1995.  


CONCLUSION OF LAW

The criteria for an effective date of April 3, 1995, but not 
earlier, for a TDIU are met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in a Statement of the Case issued in January 2003.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, as are his treatment records from Silas B. Hays Army 
Community Hospital.  The evidence of record also contains 
private medical records from several physicians dated May 
1982 through April 1999.  In addition, documents relating to 
the veteran's Workers' Compensation Claim related to a March 
1987 incident are on file.  The veteran was also afforded VA 
examinations in April 1994, May 1999, and April 2001.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of an earlier effective date for a TDIU.

I.  Procedural History

In September 1994, the veteran filed a claim of service 
connection for a back disorder.  The RO granted service 
connection in February 1995, and assigned a 10 percent rating 
effective September 1994.  The veteran filed a Notice of 
Disagreement in February 1995, and perfected his appeal in 
April 1995.  

The matter came before the Board in February 1997 and was 
remanded for further development.  Upon further development, 
the RO issued a Statement of the Case in November 1999, 
continuing the 10 percent rating for the veteran's back 
disorder.  An October 2000 Board decision granted an initial 
evaluation of 60 percent for chronic low back strain.  
Pursuant to the Board's decision, the RO increased the 
veteran's disability evaluation to 60 percent effective 
September 21, 1994.  On November 13, 2000, the veteran 
submitted a VA Form 21-8940 which constituted a formal claim 
for a TDIU.  In a RO decision dated in April 2002, the RO 
granted a TDIU effective November 13, 2000.  The veteran 
filed a timely appeal, contending that he was entitled to an 
earlier effective date for a TDIU. 

II.  Factual History

In the veteran's formal application for a TDIU he contended 
that he was employed with the postal service from October 
1982 to May 1986, the Millpitas Unified School District from 
May 1987 to June 1987, the Fort Ord VA Clinic from June 1992 
to July 1992, and his family business from July 1992 to April 
1995.

In February 1988, Dr. Michael A. Summer, a private physician, 
examined the veteran in connection with a workers' 
compensation claim from a March 1987 incident.  The veteran 
reported being employed by a school district since June 1986; 
however, he had not worked since a March 1987 injury in which 
he fell off of a roof while working.  

In October 1990, the veteran was seen by a private physician, 
Dr. Stanley D. Harmon, in connection with his workers' 
compensation claim.  At the time of the examination, the 
veteran reported working in a ceramic shop.

In November 1994, the veteran underwent a VA examination.  
The veteran reported that he began working at the post office 
in 1983.  He worked at the post office for "a couple of 
years" and in 1986 worked at his parent's children's center 
and then obtained employment at a school district as an air 
conditioning and heating serviceman.  In March 1987, he 
sustained a fall injuring his back, right leg, arm, shoulder 
and ankle.  At the time of the examination, the veteran 
reported employment performing computer work for his family's 
ceramic business.  The examiner opined that the veteran was 
severely disabled and was unable to do any extended walking, 
squatting, bending or twisting.  The examiner noted that the 
veteran was working part time doing computer work while 
sitting in a chair most of the time.  The examiner noted that 
the veteran had severe difficulty getting in and out of the 
chair.

On April 3, 1995, the veteran submitted a statement with his 
substantive appeal (VA Form 9) in regard to his claim of a 
rating in excess of 10 percent for his back disorder.  The 
veteran contended that due to back pain he was unable to move 
around with ease.  He contended that he could not work any 
length of time without back pain.  He was only able to sit in 
a reclined position and could only walk short distances or 
stand for a short period of time without the assistance of a 
cane.

At the hearing in December 1996, the veteran testified that 
after separation from service, he worked for the post office 
as a carrier from 1984 to 1986.  In 1986, he quit his 
employment and worked at his parent's children center.  That 
same year, he obtained employment with the school district.  
He testified that he was unable to hold a full-time job; he 
claimed to be employed on a part-time basis.

In May 1999, the veteran was afforded a VA examination.  The 
veteran reported that after separation from service, he 
worked for his family's business.  Shortly thereafter, he 
worked for the post office from 1982 to 1984.  From 1984 to 
1986 he, again, went to work for his family's business.  In 
1986, he obtained employment with a school district and was 
injured in a fall in March 1987.  The examiner noted that the 
veteran was treated conservatively for three months off work 
following the fall.  At the time of the examination, the 
veteran reported that he was unemployed.  He obtained a 
computer science degree in 1989; however, he had not been 
employed in the field.

At VA examination in April 2001, the veteran reported that he 
had not worked since 1995 due to severe back pain.  He 
reported employment at the post office from 1982 to 1985 and 
employment for the school district until his fall in March 
1987.

The veteran testified at the hearing in April 2003 that he 
had been unable to work full time since June 1992.  He 
testified that after the accident in March 1987 he was unable 
to work for a period of time and received workers' 
compensation.  The veteran testified that in 1992, he 
obtained employment with the Palo Alto VA Medical Center, 
however, due to prolonged sitting, he was unable to continue.  
From 1992 to 1995, the veteran worked as a cashier at his 
parent's ceramic shop. 

III.  Laws and Regulations

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (2003).  If, however, there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough. A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and retain employment. The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Factors to be considered are the veteran's employment history 
and his educational and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment, 
i.e., earned annual income that does not exceed the poverty 
threshold for one person, is not considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2003).  It is clear 
from the language of this regulation that what is 
contemplated as marginal employment is employment that does 
not accord the veteran a living wage.  See Moore (Robert) v. 
Derwinski, 1 Vet. App. 356 (1991) [for the purposes of 
38 C.F.R. § 4.16(a), substantially gainful employment 
suggests a living wage].  Marginal employment may also be 
considered to exist when income exceeds the poverty threshold 
but is earned, for example, in a protected environment, such 
as a family business or sheltered workshop.  Id.  
Consideration shall be given in all claims to the nature of 
the employment.  

A review of the record reflects that the veteran was awarded 
a TDIU in an April 2002 rating action, made effective from 
November 13, 2000, the date of receipt of a formal claim, a 
VA Form 21-8940.  The veteran now seeks to establish 
entitlement to an earlier effective date for a TDIU.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. § 3.400(o) (2003).  A claim for a TDIU is, in essence, 
a claim for an increased rating.  Norris v. West, 12 Vet. 
App. 413, 420 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  See Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157 (2003).  For example, the date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of such a 
claim.  38 C.F.R. § 3.157(b) (2003).

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); see also Norris, 12 Vet. App. at 420-421.

In this case, the RO has determined that a VA Form 21-8940 
submitted by the veteran and received on November 13, 2000, 
constituted a formal claim for TDIU benefits.  The question 
arises whether the record shows that, prior to that date, 
unemployability was factually ascertainable and, thus, a 
claim for TDIU had to be considered.  38 C.F.R. §§ 3.1(a), 
3.157(b) (2003); Norris, 12 Vet. App. at 420-421.

IV.  Analysis

In February 1995, the RO granted entitlement to service 
connection for a back disorder, assigning a 10 percent rating 
effective September 21, 1994.  In October 2000, the Board 
granted the veteran an initial compensable rating of 60 
percent, effective September 21, 1994.  On November 13, 2000, 
the RO received a VA Form 21-4138 from the veteran, which 
requested entitlement to increased compensation for a back 
disorder which prevented him from securing or following any 
gainful occupation.  The veteran contended that as of June 
1992 his disability affected his full time employment and he 
had become too disabled to work.

The VA Form 9 received by the RO on April 3, 1995 was the 
first time the veteran contended that he was unable to work 
due to his service-connected disability.  At that time, the 
veteran was not entitled to TDIU because he was rated at 10 
percent for his service-connected disability.  Due, however, 
to the Board's finding in October 2000, the veteran met the 
eligibility criteria under 38 C.F.R. § 4.16, therefore, the 
RO could assign a total disability rating because the 
scheduler rating was 60 percent effective September 21, 1994.  

The Board, therefore, must make a determination as to whether 
the medical evidence supports the veteran's contention that 
he was unable to secure or follow substantially gainful 
employment on or subsequent to September 21, 1994.

The veteran is somewhat inconsistent with his work history as 
reported to VA medical examiners, private physicians, and 
testimony before the Board.  It has been established, 
however, that after separation from service the veteran was 
employed on a full-time basis until a March 1987 accident in 
which he fell off of a roof.  The evidence of record suggests 
that the veteran was unemployed from March 1987 to June 1992, 
although when examined by a private physician in October 
1990, the veteran reported that he was employed in his 
parent's ceramic shop.  Notwithstanding this, the Board is 
unable to consider a TDIU claim until September 21, 1994, the 
effective date of the veteran's service connection claim and 
award.  See 38 C.F.R. § 4.16 (2003).  The earliest possible 
date of entitlement to a TDIU is September 21, 1994; 
therefore, the Board must consider whether it was factually 
ascertainable that the veteran was unable to obtain 
employment from that date and, if so, whether the veteran's 
employment constituted 'substantially gainful employment.'  

As previously noted, the veteran did not contend that his 
disability precluded him from working until April 3, 1995.  
The medical evidence supports the veteran's contention and 
does not support an effective date earlier than April 3, 
1995.  

At VA examination in November 1994, the veteran reported 
working at his family's ceramic business doing computer work.  
The examiner noted that the veteran was unable to do any 
extended walking, squatting, bending or twisting but noted 
that the veteran's computer work consisted of mainly sitting 
in a chair.  At the VA examination in April 2001, the veteran 
reported that he had not worked since 1995 due to severe back 
pain.  Therefore, although the veteran contends that in June 
1992 he was unable to work due to his disability, the medical 
evidence does not support this contention.  It was noted 
several times in the medical evidence that the veteran worked 
from 1992 to 1995 in his family's ceramic store.  At the VA 
examination in May 1999, the veteran reported that he had 
obtained a computer science degree in 1989.  The veteran 
testified at the hearing in April 2003 that he worked part-
time from 1992 to 1995 doing computer work for his family's 
store.  Therefore, it is factually ascertainable that as of 
April 3, 1995, the veteran's disability precluded him from 
substantially gainful employment.  

As to the issue of whether the veteran's employment at his 
family's ceramic shop constituted substantially gainful 
employment, the Board concludes that although the veteran was 
employed with his family's business for approximately three 
years on a part-time basis, there is no evidence to suggest 
that it did not constitute substantially gainful employment.  

The Board notes the holding in Faust v. West, 13 Vet. App. 
342, 355 (2000), which, in the context of a rating reduction, 
discussed the applicability of 38 C.F.R. § 343(c)(1) and 
4.16(a).  The Court held there that, where a veteran became 
employed, as shown by clear and convincing evidence, at a 
substantially gainful occupation-i.e., one that provides 
annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
veteran actually worked and without regard to the veteran's 
earned annual income prior to his having been awarded a 100% 
rating based on individual unemployability-such employment 
constitutes, as a matter of law, a substantially gainful 
occupation and thus "actual employability."  The evidence 
does not show and the veteran does not contend that his 
income was below the poverty threshold during the period in 
question, and there is no other basis on which to find that 
he was marginally employed.

Giving the veteran the benefit of the doubt, the evidence of 
record does support a finding by the Board that the criteria 
to establish a TDIU effective April 3, 1995, have been met.




ORDER

Entitlement to an effective date of April 3, 1995, for 
service connection for TDIU is granted, subject to the law 
and regulations governing the award of monetary benefits.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



